Third District Court of Appeal
                               State of Florida

                            Opinion filed July 2, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                 No. 3D13-9
                          Lower Tribunal No. 6-41674
                             ________________


                               Michael Owens,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Milton Hirsch,
Judge.

      Carlos J. Martinez, Public Defender, and Kathryn J. Strobach, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Jacob Addicott, Assistant Attorney
General, for appellee.


Before ROTHENBERG, EMAS and SCALES, JJ.

      SCALES, J.
      Michael Owens appeals the trial court’s order revoking his probation and

imposing a ten-year sentence.

      We affirm both the order of revocation of probation and sentence, but

remand the case for entry of a written order to conform to the trial court’s oral

pronouncement that revocation was based on the trial court’s finding that Owens

committed the new law violation of trespass, the lesser-included offense of

burglary. See Thompson v. State, 965 So. 2d 1250, 1251 (Fla. 1st DCA 2007)

(“[W]hen a conflict exists between an oral revocation pronouncement and the

written order revoking probation, the oral pronouncement will control.”); Futch v.

State, 605 So. 2d 954, 955 (Fla. 4th DCA 1992) (affirming revocation of probation

but remanding for entry of written order to accurately reflect the oral

pronouncement).

      Order and sentence affirmed; case remanded with instructions consistent

herein.




                                        2